PRECEDENTIAL

     UNITED STATES COURT OF APPEALS
          FOR THE THIRD CIRCUIT
              _______________

                    No. 18-2303
                  _______________

                JAMES RANDALL,
                         Appellant

                          v.

 CITY OF PHILADELPHIA LAW DEPARTMENT;
 JOHN MOUZON, Philadelphia Police Officer Badge
                 #5293;
LEON MCKNIGHT, Philadelphia Police Officer Badge
                  #6630
              _______________

   On Petition from the United States District Court
       for the Eastern District of Pennsylvania
               (D.C. No: 2:18-cv-01541)
    District Judge: Honorable Wendy Beetlestone
                  _______________

    Submitted Under Third Circuit L.A.R. 34.1(a)
               on January 25, 2019

 Before: SMITH, Chief Judge, and CHAGARES and
             BIBAS, Circuit Judges

               (Filed: March 20, 2019)
                  _______________
Michael I. McDermott, Esq.
18th Floor
121 South Broad Street
Philadelphia, PA 19107
       Counsel for Appellant

Jennifer MacNaughton, Esq.
Andrew Pomager, Esq.
City of Philadelphia
Law Department
1515 Arch Street
Philadelphia, PA 19102
       Counsel for Appellees
                      _______________

                   OPINION OF THE COURT
                       ______________

BIBAS, Circuit Judge.
    When a defendant commits a continuing violation of the
law, the limitations period starts running from the defendant’s
last act, not from when the effects of that violation end. Here,
the defendants arrested and prosecuted James Randall in Phil-
adelphia for drug and weapons crimes. As a result of that pros-
ecution, New Jersey and Delaware County, Pennsylvania,
lodged detainers against Randall for violating his probation. So
he remained in those jurisdictions’ custody until December
2015. But the defendants’ last act was in August 2015, when
they dropped the charges and sent Randall to New Jersey.
   So the clock started to run on Randall’s Section 1983 mali-
cious-prosecution claim in August 2015. And that clock ran out




                                 2
in August 2017. But Randall filed this suit in December
2017—four months too late. So we will affirm the District
Court’s dismissal of this suit as untimely.
                      I. BACKGROUND
    In December 2013, Philadelphia police found drugs, a gun,
and money in an apartment that they thought was Randall’s. So
the police arrested Randall, and the Philadelphia District At-
torney’s Office charged him with drug and weapons crimes.
But it dropped all the charges on August 24, 2015.
   This was not the end of Randall’s time in custody. When he
was arrested in Philadelphia, he was already on probation in
both New Jersey and Delaware County, Pennsylvania. And
when they heard about his arrest, both those jurisdictions is-
sued detainers for him. So after dropping the charges, Pennsyl-
vania released Randall into New Jersey’s custody. He re-
mained in custody, first in New Jersey and then in Delaware
County, until December 24, 2015.
    On December 26, 2017, Randall sued the Philadelphia Law
Department and the Philadelphia police officers who had ar-
rested him. His amended complaint alleged several Section
1983 claims and Pennsylvania tort claims. The defendants
moved to dismiss based on the statute of limitations. The Dis-
trict Court granted the motion, dismissing Randall’s claims
with prejudice as time-barred.
    Randall appeals only the dismissal of his Section 1983 ma-
licious-prosecution claim. We review that dismissal de novo.
Conrad v. Pa. State Police, 902 F.3d 178, 182 (3d Cir. 2018).




                                3
            II. RANDALL’S SUIT WAS UNTIMELY
    Randall claims that his suit was timely because the contin-
uing-violation doctrine delayed the start of the limitations pe-
riod until his ultimate release. We disagree.
    Section 1983 has no statute of limitations of its own. See 42
U.S.C. § 1983. Rather, it borrows the underlying state’s statute
of limitations for personal-injury torts. Wallace v. Kato, 549
U.S. 384, 387 (2007). In Pennsylvania, that period is two years.
42 Pa. Stat. and Cons. Stat. Ann. § 5524(1), (7) (2014).
    But when a Section 1983 claim accrues is a matter of fed-
eral law. Wallace, 549 U.S. at 388. And federal law holds that
a malicious-prosecution claim accrues when criminal proceed-
ings end in the plaintiff’s favor. Heck v. Humphrey, 512 U.S.
477, 489 (1994). For Randall, that happened in August 2015,
when Pennsylvania dropped the charges against him. So he had
until August 2017 to file his suit unless something delayed or
tolled the statute of limitations.
    Randall claims that the continuing-violation doctrine post-
poned the running of the statute of limitations. This doctrine
applies “when a defendant’s conduct is part of a continuing
practice.” Brenner v. Local 514, United Bhd. of Carpenters &
Joiners of Am., 927 F.2d 1283, 1295 (3d Cir. 1991). In such
cases, “so long as the last act [in] the continuing practice falls
within the limitations period . . . the court will grant relief for
the earlier related acts that would otherwise be time barred.”
Cowell v. Palmer Twp., 263 F.3d 286, 292 (3d Cir. 2001).
   Here, even after Pennsylvania dropped the charges against
Randall, he remained detained. He argues that this detention




                                  4
was part of a continuing practice by the defendants. So, he says,
his limitations period did not begin to run until his release on
December 24, 2015. If that is right, then his suit was timely.
Under the Federal Rules, he filed on the last possible day: De-
cember 24, 2017, was a Sunday; December 25 was a legal hol-
iday; and he sued on December 26. Fed. R. Civ. P. 6(a)(1)(C).
     But the continuing-violation doctrine focuses on continuing
acts, not effects. Cowell, 263 F.3d at 293. In other words, the
doctrine relies on a defendant’s continuing acts, not a plain-
tiff’s continuing injury. Here, New Jersey and Delaware
County detained Randall past August 2015. But New Jersey
and Delaware County are not defendants. No defendant de-
tained Randall beyond August 2015.
    Nor does it matter that Randall’s arrest and prosecution
were but-for causes of his continued detention in New Jersey
and Delaware County. Continued detention was an effect of his
Philadelphia arrest and prosecution, not an act (or omission in
the face of a duty to act) by any defendant. And he has not
alleged that the defendants somehow enrolled New Jersey or
Delaware County as their agents in detaining him. So that de-
tention did not trigger the continuing-violation doctrine.
   To be clear, our holding is about the timeliness of Randall’s
case, not its merits. For the continuing-violation doctrine is a
timeliness rule, not a merits rule. His continued detention could
be relevant to liability or damages; we need not decide that.
But it has no bearing on his suit’s timeliness.




                                 5
                            *****
    Randall’s malicious-prosecution claim accrued in August
2015, when Pennsylvania dropped the charges against him.
The defendants did nothing after that date that could delay the
start of the limitations period. So the limitations period expired
in August 2017. Randall filed his suit after that. Because his
suit was untimely, we will affirm.




                                  6